SUMMARY ORDER
Zhong Liang petitions for review of the BIA decision denying a motion to reconsider the BIA order affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history of this case.
In his brief, Liang contests only the BIA’s affirmance of the IJ’s denial of relief. However, as Liang’s petition for review was filed in January 2005, it is not timely with respect to the BIA’s initial October 2004 decision affirming the IJ’s denial of asylum and withholding of removal. 8 U.S.C. § 1252(b)(2) (stating that a petition for review must be filed no later than 30 days after the date of a final order of removal). The petition for review of the denial of the motion to reconsider was timely, but a petitioner may not obtain review of the BIA’s earlier order dismissing his appeal through a timely petition for review from the denial of a motion to reopen or reconsider. See Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995). This Court may review only the BIA’s denial of Liang’s motion to reconsider. However, because Liang fails to address the merits of the denial of the motion to reconsider, he has waived any possible challenges to that denial. Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1, 546 n. 7 (2d Cir. Oct.13, 2005).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).